Citation Nr: 1824609	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent prior November 26, 2013 and in excess of 70 percent evaluation from November 26, 2013 for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  The Veteran was awarded a Combat Infantryman's Badge for service in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which assigned a 50 percent disability rating to the PTSD from November 26, 2008.  A December 2014 rating decision assigned a 70 percent rating to the PTSD from November 26, 2013.  

In November 2013, the Veteran appeared at the San Antonio RO and testified at a videoconference hearing before the undersigned, sitting in Washington, D.C.

This matter was remanded to the RO in September 2014 for additional development.  


FINDING OF FACT

On August 20, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to a disability evaluation in excess of 50 percent prior November 26, 2013 and in excess of 70 percent evaluation from November 26, 2013 for PTSD.  


CONCLUSION OF LAW

The criteria for the withdrawal of the notice of disagreement as to the appeal of the claim for entitlement to a disability evaluation in excess of 50 percent prior November 26, 2013 and in excess of 70 percent evaluation from November 26, 2013 for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Withdrawal may be made by the Veteran or by his authorized representative.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under Rule 1100(a) (§ 20.1100(a) of this part) will not be effective.  38 C.F.R. § 20.204.

On August 20, 2015, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to a disability evaluation in excess of 50 percent prior November 26, 2013 and in excess of 70 percent evaluation from November 26, 2013 for PTSD.  

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 











ORDER

The appeal of entitlement to a disability evaluation in excess of 50 percent prior November 26, 2013 and in excess of 70 percent evaluation from November 26, 2013 for PTSD is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


